Appellant was charged with driving an automobile on a public road while he was intoxicated. Upon conviction his punishment was assessed at six months' imprisonment in the penitentiary.
The recognizance appearing in the record is fatally defective in that it recites only that appellant was adjudged guilty of "driving an auto while under the influence of intoxicating liquor." It is not an offense to drive an automobile while intoxicated unless it be driven on a public road or other prohibited place. Art. 802, P. C.; McFadden v. State,300 S.W. 54.
This court acquires no jurisdiction under the recognizance and the appeal must be dismissed, and it is so ordered.
Dismissed.
                     ON MOTION TO REINSTATE.